DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a moving mechanism” in claim 1;
“a fixing part” in claim 1; and
“a rotating part” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
Lines 27-29 recite “a clutch body, which is connected to the other one of the planet carrier and the internal gear in such a way that the clutch body is capable of rotating together with the other one of the planet carrier and the internal gear and moving towards an axis direction of the second rotating shaft” which renders the claim indefinite.  Lines 27 and 28-29 recite the limitation “the other one of the planet carrier and the internal gear”, however there is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the other one of the planet carrier and the internal gear” refers to “the other one of the planet carrier and the internal gear not fixed to the second rotating shaft”.
	Lines 44-51 recite “wherein when switching from the first form to the second form, 
rotates the rotor clockwise in a manner of taking a first action during an action of moving the clutch body to the second position by virtue of the moving mechanism, and 
the control part rotates the rotor anticlockwise in a manner of taking a second action during the action of moving the clutch body to the second position by virtue of the moving mechanism, 
wherein the first action is an action of stopping the rotor rotating clockwise, and the second action is an action of stopping the rotor rotating anticlockwise” which renders the claim indefinite.  It is unclear how the control part rotates the rotor clockwise in a manner of taking a first action, wherein the first action is an action of stopping the rotor rotating clockwise.  Similarly it is unclear how the control part rotates the rotor anticlockwise in a manner of taking a second action, wherein the second action is an action of stopping the rotor rotating anticlockwise.  It is seemingly contradictory that the control part rotates the rotor clockwise in a manner of stopping the motor rotating clockwise, and similarly it is contradictory that the control part rotates the rotor anticlockwise in a manner of stopping the motor rotating anticlockwise.  It is further unclear how the control part rotates the rotor both clockwise and anticlockwise during the action of moving the clutch body to the second position.  The scope of the claim cannot be surmised and is therefore rendered indefinite.
Further examination of claim 1 (and therefore claims 2, 4-6, 8, and 10-11 depending therefrom) on the merits is precluded in view of the unascertainable claim scope.
Regarding claim 2, 

the control part rotates the rotor clockwise in a manner of taking the first action during an action of moving the clutch body to the first position by virtue of the moving mechanism, and 
the control part rotates the rotor anticlockwise in a manner of taking the second action during the action of moving the clutch body to the first position by virtue of the moving mechanism” which renders the claim indefinite.  It is unclear how the control part rotates the rotor clockwise in a manner of taking a first action, wherein the first action is an action of stopping the rotor rotating clockwise.  Similarly it is unclear how the control part rotates the rotor anticlockwise in a manner of taking a second action, wherein the second action is an action of stopping the rotor rotating anticlockwise.  It is seemingly contradictory that: the control part rotates the rotor clockwise in a manner of stopping the motor rotating clockwise; and the control part rotates the rotor anticlockwise in a manner of stopping the motor rotating anticlockwise.  It is further unclear how the control part rotates the rotor both clockwise and anticlockwise during the action of moving the clutch body to the first position.  
Regarding claim 3, 
Lines 27-29 recite “a clutch body, which is connected to the other one of the planet carrier and the internal gear in such a way that the clutch body is capable of rotating together with the other one of the planet carrier and the internal gear and moving towards an axis direction of the second rotating shaft” which renders the claim indefinite.  Lines 27 and 28-29 recite the limitation “the other one of the planet carrier and the internal gear”, however there is insufficient antecedent basis for this limitation in not fixed to the second rotating shaft”.
	Lines 44-51 recite “wherein when switching from the second form to the first form, 
the control part rotates the rotor clockwise in a manner of taking a first action during an action of moving the clutch body to the first position by virtue of the moving mechanism, and 
the control part rotates the rotor anticlockwise in a manner of taking a second action during the action of moving the clutch body to the first position by virtue of the moving mechanism, 
wherein the first action is an action of stopping the rotor rotating clockwise, and the second action is an action of stopping the rotor rotating anticlockwise” which renders the claim indefinite.  It is unclear how the control part rotates the rotor clockwise in a manner of taking a first action, wherein the first action is an action of stopping the rotor rotating clockwise.  Similarly it is unclear how the control part rotates the rotor anticlockwise in a manner of taking a second action, wherein the second action is an action of stopping the rotor rotating anticlockwise.  It is seemingly contradictory that: the control part rotates the rotor clockwise in a manner of stopping the motor rotating clockwise; and the control part rotates the rotor anticlockwise in a manner of stopping the motor rotating anticlockwise.  It is further unclear how the control part rotates the rotor both clockwise and anticlockwise during the action of moving the clutch body to 
Further examination of claim 3 (and therefore claims 7, 9, and 12 depending therefrom) on the merits is precluded in view of the unascertainable claim scope.
Regarding claims 4, 6, and 7,
Lines 2-3 recite “after the first action and the second action, the control part rotates the rotor along a direction opposite to a previous direction without interposing a stopping period” which renders the claim indefinite.  It is unclear how, after stopping the rotor rotating clockwise (first action) and stopping the rotor rotating anticlockwise (second action), the rotor then rotates along a direction opposite to a previous direction without interposing a stopping period.  It is unclear if said “direction opposite to a previous direction” is clockwise or anticlockwise.  It is further unclear how the rotor rotates “without interposing a stopping period” given that the first and second actions involve stopping the rotor rotating.  The scope of the claim cannot be surmised and is therefore rendered indefinite.
Regarding claims 5 and 8-12,
Lines 3-5 recite “after the control part takes one of the first action and the second action, the control part takes the other one of the first action and the second action, and starts the power source operating in the course of rotating the rotor in order to take the one action.  Firstly, there is insufficient antecedent basis for claim limitation “the one action”.  Further, it is unclear how the power source is started after the control part takes one of the first action and the second action.  The scope of the claim cannot be surmised and is therefore rendered indefinite.
Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, for example:
CN 105063965 to Chen et al. (machine translation provided)
JP 2001113008 to Makino et al (machine translation provided)
US Pub. 2015/0204003 to Kim et al.
US Pat. 5,842,358 to Koo et al.
US Pat. 5,873,269 to Hong et al.
US Pat. 5,887,458 to Bae
US Pat. 6,176,108 to Bae et al.
US Pub. 2016/0130739 to Song
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711